                                                                
 1 STEPHANIE M. HINDS (CABN 154284)                               May 28 2021
   Acting United States Attorney
 2                                                             
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                 
                                                            
 4 SAMANTHA BENNETT (NYBN 5132063)
   Assistant United States Attorney                                
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.bennett@usdoj.gov
 8

 9 Attorneys for United States of America

10                                UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                     ) CASE NO. CR-20-0317-07 JSW
                                                 )
14          Plaintiff,                           )
                                                 ) DETENTION ORDER
15     v.                                        )
                                                 )
16 CHRISTIAN CERVANTES,                          )
                                                 )
17          Defendant.                           )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
21

22

23

24

25

26

27

28

     DETENTION ORDER
     CR 20-0317-07 JSW
 1          On September 28, 2020, the defendant, Christian Cervantes, was produced on a writ before this

 2 Court, from the custody of the California Department of Corrections and Rehabilitation. At the time, the

 3 defendant was serving a state prison sentence for an unrelated matter. The defendant’s state prison

 4 sentence has now expired, and on May 14, 2021, the defendant moved this Court for temporary release

 5 in order to visit with his father. The defendant appeared by Zoom video teleconference from Santa Rita

 6 Jail and was in custody at the time of the hearing. The defendant was represented by appointed counsel

 7 Adam Pennella. Assistant United States Attorney Samantha Bennett appeared for the government. The

 8 government moved for detention and opposed the defendant’s motion for temporary release. The

 9 Pretrial Services Agency believed that the defendant posed a risk of non-appearance, which could be

10 mitigated by release conditions, but that no condition or combination of conditions could mitigate the

11 danger the defendant posed to the community. Accordingly the Pretrial Services agency recommended

12 the defendant be detained pending trial.

13          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

14 the record, the Court finds by a preponderance of the evidence that no condition or combination of

15 conditions will reasonably ensure the defendant’s appearance at future proceedings, and by clear and

16 convincing evidence that the defendant presents a danger to the community that cannot be mitigated

17 by release conditions. Accordingly, the defendant is ordered detained pending trial, and the

18 defendant’s request for temporary release is denied.

19          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

20          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

21 confinement in a corrections facility;

22          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

23 and

24          3.      On order of a court of the United States or on request of an attorney for the government,

25 the person in charge of the corrections facility in which the defendant is confined shall deliver the

26 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

27 court proceeding.

28
     DETENTION ORDER
     CR 20-0317-07 JSW                               1
 1        IT SO ORDERED.

 2 DATED: May 28
              __, 2021     _____________________________________
                           HON. KANDIS A. WESTMORE
 3                         UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DETENTION ORDER
     CR 20-0317-07 JSW       2
